IN THE SUPREME COURT OF NORTH CAROLINA

                                 2022-NCSC-119

                                   No. 228A21

                             Filed 16 December 2022

C INVESTMENTS 2, LLC

             v.
ARLENE P. AUGER, HERBERT W. AUGER, ERIC E. CRAIG, GINA CRAIG,
LAURA DUPUY, STEPHEN EZZO, JANICE HUFF EZZO, ANNE CARR GILMAN
WOOD, as Trustee of the FRANCIS DAVIDSON GILMAN, III TRUST fbo PETS
UW dated June 20, 2007, LAUREN HEANEY, GINNER HUDSON, JACK
HUDSON, ARTHUR MAKI, RUTH MAKI, JENNIE RAUBACHER, MATTHEW
RAUBACHER, as Co-Trustees of the RAUBACHER/CHEUNG FAMILY TRUST
dated November 11, 2018, JEFFREY STEGALL, VALERIE STEGALL, and C
INVESTMENTS 4, LLC


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 277 N.C. App. 420, 2021-NCCOA-209, affirming an order of

summary judgment entered on 8 April 2019 by Judge Charles M. Viser in Superior

Court, Mecklenburg County. The Court allowed defendants’ petition for discretionary

review as to additional issues. Heard in the Supreme Court on 19 September 2022.


      Parker Poe Adams & Bernstein, LLP, by Michael G. Adams, Morgan H. Rogers,
      and W. Coker Holmes, for plaintiff-appellee, C Investments 2, LLC, and
      substituted party C Investments 4, LLC.

      Davies Law Firm, PLLC, by Kenneth T. Davies; Robinson, Bradshaw &
      Hinson, P.A., by Richard A. Vinroot; and Nexsen Pruet, PLLC, by James C.
      Smith, for defendant-appellants, Arlene P. Auger, Herbert W. Auger, Eric E.
      Craig, Gina D. Craig, Stephen Ezzo, and Janice Huff Ezzo.

      Caudle & Spears, P.A., by Christopher P. Raab and L. Cameron Caudle, Jr.,
      for defendant-appellees Jennie Raubacher and Matthew Raubacher, as Co-
      Trustees of the Raubacher/Cheung Family Trust dated November 11, 2008.
                       C INVS. 2, LLC V. AUGER

                            2022-NCSC-119

                          Opinion of the Court




Roberts & Stevens, P.A., by Kenneth R. Hunt and Wyatt S. Stevens, for Jon R.
Bellows, Galliard S. Bellows, Thomas A. Schieber, Elizabeth G. Schieber,
William L. Everist, Mary K. Everist, Daniel P. Comer, Meredith M. Comer,
James S. O'Brien, Gisselle L. O'Brien, Sara Edmonds Green, Rebecca D.
Tucker, Tony L. Wilkey, Diana M. Wilkey, Kenneth R. Hunt, and Shannon U.
Hunt; and J. Boone Tarlton and Ervin L. Ball, Jr. for Wayne S. Stanko, and
Janice Stanko, amici curiae.

Jordan Price Wall Gray Jones & Carlton, PLLC, by H. Weldon Jones, III, for
Community Associations Institute, amicus curiae.

Offit Kurman, P.A., by Zipporah Basile Edwards and Robert B. McNeill, for
North Carolina Land Title Association, amicus curiae.

Roberson Haworth & Reese, PLLC, by Alan B. Powell and Andrew D. Irby, for
Lori H. Postal, amicus curiae.

Alexander Ricks, PLLC, by Amy P. Hunt, for Michael and Karyn Reardon,
amici curiae.

Edmund T. Urban for Urban Title Company, Inc. and pro se, amici curiae.

Davies Law Firm, PLLC, by Kenneth T. Davies, for C. E. Williams, III,
Margaret W. Williams, R. Michael James, Katherine H. James, Strawn
Cathcart, Susan S. Cathcart, Mark B. Mahoney, and Noelle S. Mahoney;
Robinson, Bradshaw & Hinson, P.A., by Richard A. Vinroot, pro se, and for
Judith A. Vinroot; and Nexsen Pruet, PLLC, by James C. Smith, for Thomas
M. Belk, Sarah F. Belk, D. Steve Boland, Katrice C. Boland, Shippen Browne,
Bridget Browne, Joseph D. Downey, Kristen L. Downey, Jubel A. Early,
Katherine C. Early, John K. Hudson, Carolyn B. Hudson, John Ames Kneisel,
Anna Blair Kneisel, Alexander W. McAlister, Susan N. McAlister, Ian McDade,
Victoria L. McDade, Mark William Mealy, Rose Patrick Mealy, Walter O.
Nisbet, Danielle F. Nisbet, Scott John Rogers Smith, Mary Mallard Smith, G.
Kennedy Thompson, Kathylee B. Thompson, George C. Ullrich, Margaret C.
Ullrich, John R. Wickham, Charlotte H. Wickham, William S. Wilson, Ellen G.
Wilson, Landon R. Wyatt, and Edith H. Wyatt, amici curiae.

MORGAN, Justice.
                                    C INVS. 2, LLC V. AUGER

                                          2022-NCSC-119

                                        Opinion of the Court



¶1         In this case we are called upon to determine the proper interpretation of North

     Carolina’s Real Property Marketable Title Act, N.C.G.S. §§ 47B-1 to 47B-9 (2021) and

     its thirteenth enumerated exception. See N.C.G.S. § 47B-3(13). Defendants appeal

     from a divided Court of Appeals decision, which affirmed the trial court’s grant of

     summary judgment to plaintiff and held that eight of the nine restrictive covenants

     governing plaintiff’s lots within the parties’ residential subdivision were extinguished

     by operation of the Act. Our review in this matter concerns whether the Court of

     Appeals correctly determined that the Act’s thirteenth exception did not apply to save

     all of the nine restrictive covenants. By applying this Court’s well-established

     principles of statutory construction and affording the Legislature’s words their plain

     and unambiguous meaning, we conclude that the eight covenants at issue do not fall

     within the scope of the Act’s exceptions and are therefore extinguished by operation

     of law. Accordingly, we affirm the opinion of the Court of Appeals.

                        I.   Factual and Procedural Background

¶2         Country Colony is a residential subdivision located in Mecklenburg County,

     North Carolina, which was developed by husband and wife Henry G. and Miriam C.

     Newson in the 1950s. On 25 February 1952, prior to selling any parcels within

     Country Colony, the Newsons recorded nine restrictive covenants at the Mecklenburg

     County Register of Deeds which were intended to govern the subsequent development

     of the subdivision. These covenants were recorded in Book 1537 at page 517 and
                              C INVS. 2, LLC V. AUGER

                                    2022-NCSC-119

                                  Opinion of the Court



specified that they were to run with the land and remain binding on any and all

subsequent parties and persons. The Newsons further provided that any lot owner

within Country Colony could enforce the restrictions through proceedings at law or

in equity against any other property owner in violation thereof. The covenants require

that:

             1. All lots in the tract shall be known and described and
             used for residential lots only.

             2. No structure shall be erected, altered, placed or
             permitted to remain on any residential building plot other
             than one detached single-family dwelling not to exceed two
             and one-half stories in height and a private garage, and
             other outbuildings incidental to residential use of the plot.

             3. No building shall be erected on any residential building
             plot nearer than 100 feet to the front lot line nor nearer
             than 20 feet to any side line.

             4. No noxious or offensive trade or activity shall be carried
             on upon any lot nor shall anything be done thereon which
             may be or become an annoyance or nuisance to the
             neighborhood.

             5. No trailer, basement, tent, shack, garage, barn or other
             outbuilding erected in the tract shall at any time be used
             as a residence temporarily or permanently, nor shall any
             structure of a temporary character be used as a residence.

             6. No dwelling costing less than $10,000.00 shall be
             permitted on any lot in the tract. The ground floor area of
             the main structure, exclusive of one story open porches and
             open car ports, shall be not less than 1200 square feet in
             case of a one story structure. In the case of a one and one-
             half, two or two and one-half story structure, the ground
             floor area of the main structure, exclusive of one-story open
             porches or open car ports, shall not be less than nine
                                    C INVS. 2, LLC V. AUGER

                                          2022-NCSC-119

                                        Opinion of the Court



                  hundred square feet. (It being the intention to require in
                  each instance the erection of such a dwelling as would have
                  cost not less than the minimum cost provided if same had
                  been erected in January, 1952.)

                  7. A right of way is and shall be reserved along the rear of
                  each lot and along the side line of each lot where necessary,
                  for pole lines, pipes and conduits for use in connection with
                  the supplying public utilities service [sic] to the several lots
                  in said development.

                  8. In the event of the unintentional violation of any of the
                  building line restrictions herein set forth, the parties
                  hereto reserve the right, by and with the mutual written
                  consent of the owner or owners, for the time being of such
                  lot, to change the building line restrictions set forth in this
                  instrument; provided, however, that such change shall not
                  exceed ten percent of the original requirements of such
                  building line restrictions.

                  9. None of the lots shown on said plat shall be subdivided
                  to contain less than two acres and only one residence shall
                  be erected on each of said lots.

¶3         Plaintiff is a North Carolina limited liability company that owns seven parcels

     within Country Colony, which it purchased between February 2016 and May 2017.

     Each parcel has a root title more than thirty years old that either entirely fails to

     mention, or does not specifically raise by reference to book and page or record, the

     aforementioned restrictive covenants. Neither is such information provided by any of

     the deeds subsequently contained within plaintiff’s chains of title.

¶4         On 28 June 2018, plaintiff filed a complaint in Superior Court, Mecklenburg

     County, requesting declaratory relief regarding the validity and enforceability of the

     above covenants. Plaintiff argued, inter alia, that many of the covenants as applied
                                    C INVS. 2, LLC V. AUGER

                                          2022-NCSC-119

                                        Opinion of the Court



     to plaintiff’s lots are invalid under the North Carolina Real Property Marketable Title

     Act, N.C.G.S. §§ 47B-1 to 47B-9 (2021), which provides that any conflicting claims

     placed upon one’s title to real property in North Carolina shall be extinguished if not

     recorded within the chain of record title going back thirty years, subject to certain

     exceptions. Two named defendants, Lawrence and Laura Tillman, who sought to sell

     their own property within Country Colony for development, filed an answer,

     counterclaim against plaintiff, and crossclaims against all other defendants seeking

     identical relief on 13 July 2018. Defendants Jennie and Matthew Raubacher filed an

     answer to plaintiff’s complaint and demand for jury trial on 2 August 2018, as well

     as an answer to the Tillmans’ crossclaim on 28 September 2018. Defendant Lauren

     Heaney submitted her own answers to the complaint and crossclaim on 3 August 2018

     and 16 August 2018, respectively, and defendants Herbert Auger, Arlene Auger, Eric

     Craig, Gina Craig, Janice Huff Ezzo, Stephen Ezzo, Laura Dupuy, Ashfaq Uraizee,

     and Jabeen Uraizee (Auger defendants) filed an answer to the Tillmans’ crossclaim

     and a motion to dismiss on 31 August 2018.

¶5         On 6 September 2018, plaintiff filed a motion for leave to amend its complaint,

     followed by an amended complaint filed on 26 October 2018, in order to join additional

     parties, properly identify the owners of a lot, and further clarify its argument relating

     to the Marketable Title Act. The Tillmans likewise amended their answer,

     counterclaim, and crossclaim on 1 November 2018. Following this, the Raubachers
                                    C INVS. 2, LLC V. AUGER

                                          2022-NCSC-119

                                        Opinion of the Court



     and the Auger defendants filed updated answers to plaintiff’s amended complaint as

     well as the Tillmans’ amended crossclaim between 19 November 2018 and 14

     December 2018. Newly added defendant Anne Carr Gilman Wood, in her capacity as

     Trustee of the Francis Davidson Gilman, III Trust, filed an answer and affirmative

     defenses to plaintiff’s amended complaint on 7 December 2018; likewise, Jeffrey and

     Valerie Stegall filed an answer and affirmative defenses to both plaintiff’s amended

     complaint and the Tillmans’ amended crossclaim on 4 January 2019. The remaining

     defendants defaulted by failing to timely respond to either plaintiff’s complaint or the

     Tillmans’ crossclaim.

¶6         On 20 December 2018, the Auger defendants filed a motion for summary

     judgment. Plaintiff and the Tillmans filed opposing motions for summary judgment

     on 21 December 2018, requesting that the trial court find that they held marketable

     title free and clear of all of the Newson covenants under the operative provisions of

     the Marketable Title Act. In support of their motions, plaintiff and the Tillmans each

     filed certified copies of their deeds establishing chains of title going back more than

     thirty years without reference to the Newson covenants. The Auger defendants

     submitted a memorandum in opposition to plaintiff’s and the Tillmans’ motions on 31

     January 2019, arguing that the Newson covenants were validly created and not

     terminated by operation of the Marketable Title Act.

¶7         On 8 April 2019, the trial court entered an order granting plaintiff’s and
                                    C INVS. 2, LLC V. AUGER

                                         2022-NCSC-119

                                       Opinion of the Court



     Tillman defendants’ motions for summary judgment, finding that the Act operated to

     extinguish all but the first of the Newsons’ restrictive covenants as applied to

     plaintiff’s and the Tillmans’ property. N.C.G.S. § 47B-2(c). The trial court found that

     none of the Act’s thirteen enumerated exceptions applied to preserve these covenants,

     except for the first covenant, which restricted the subject property to use for

     residential lots only. Defendants appealed to the Court of Appeals, arguing that the

     trial court had erred by concluding that N.C.G.S. § 47B-3(13), which provides an

     exception for “[c]ovenants applicable to a general or uniform scheme of development

     which restrict the property to residential use only,” did not additionally shield

     covenants two through nine from the extinguishment provisions of the Act.

¶8         The Court of Appeals affirmed the trial court’s grant of summary judgment in

     favor of plaintiff and the Tillmans. C Invs. 2, LLC v. Auger, 277 N.C. App. 420, 2021-

     NCCOA-209. In its opinion, the Court of Appeals majority held that eight of the nine

     covenants at issue—which largely govern the type, location, and appearance of

     structures that can be erected on property within Country Colony—did not fit within

     the plain language of N.C.G.S. § 47B-3(13) which, according to the lower court’s

     interpretation, exempts only covenants “concerning residential use, or more

     narrowly, multi-family or single-family residential use.” C Invs. 2, ¶ 5. The Court of

     Appeals dissent agreed with the majority that most of the Country Colony covenants

     did not survive operation of the Act, but disagreed that the plain language of N.C.G.S.
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       § 47B-3(13) was unambiguous. Distinguishing our precedent construing residential

       use covenants otherwise, the dissenting judge concluded that N.C.G.S. § 47B-3(13)

       covers not only covenants restricting property to residential use, but also applies to

       the construction of particular residential structures. Id., ¶ 44 (Dillon, J., concurring

       in part, dissenting in part). Consequently, the dissent concluded that not only the

       first, but also the second and ninth covenants, ought to be shielded from

       extinguishment under the provisions of the Act. Id.

¶9           Defendants timely appealed to this Court pursuant to N.C.G.S. § 7A-30 on the

       basis of the Court of Appeals dissent.1 We further allowed defendants’ petition for

       discretionary review to consider whether N.C.G.S. § 47B-3(13) excepts covenants

       three through eight as well from extinguishment by operation of the Act.

                                         II.    Analysis

¶ 10         The question before this Court is which, if any, of Country Colony’s restrictive

       covenants fall within the purview of N.C.G.S. § 47B-3(13) and are thus shielded from

       the extinguishment provisions of the Real Property Marketable Title Act. After

       careful consideration of the Act’s plain words and legislative history, as well as our

       own precedent interpreting substantially identical language, we conclude that only

       the first of the nine covenants at issue survives operation of the Act. We therefore



             1  The appealing defendants were Arlene and Herbert Auger, Eric and Gina Craig,
       Stephen and Janice Ezzo, and Ashfaq and Jabeen Uraizee. The Uraizees later withdrew from
       the proceedings after they sold their property.
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       affirm the decision of the Court of Appeals.

¶ 11         We begin with an identification of the proper standard of review. Defendants

       are appealing an order of summary judgment granted by the trial court and affirmed

       by the Court of Appeals. “Our standard of review of an appeal from summary

       judgment is de novo; such judgment is appropriate only when the record shows that

       there is no genuine issue as to any material fact and that any party is entitled to a

       judgment as a matter of law.” In re Will of Jones, 362 N.C. 569, 573 (2008) (extraneity

       omitted). In reviewing an order for summary judgment, we view presented evidence

       in the “light most favorable to the nonmoving party.” Dalton v. Camp, 353 N.C. 647,

       651 (2001). Finally, we review matters of statutory interpretation de novo. In re Ernst

       & Young, LLP, 363 N.C. 612, 616 (2009).

¶ 12         This case presents a question of statutory interpretation of first impression

       before this Court, which warrants a review of our pertinent tenets of construction.

       “According to well-established North Carolina law, the intent of the Legislature

       controls the interpretation of a statute.” State v. Fletcher, 370 N.C. 313, 327–28 (2017)

       (extraneity omitted). “[W]here the language of a statute is clear and unambiguous,

       there is no room for judicial construction and the courts must give [the statute] its

       plain and definite meaning, and are without power to interpolate, or superimpose,

       provisions and limitations not contained therein.” Union Carbide Corp. v. Offerman,

       351 N.C. 310, 315 (2000) (second alteration in original) (quoting State v. Camp, 286
                                        C INVS. 2, LLC V. AUGER

                                              2022-NCSC-119

                                            Opinion of the Court



       N.C. 148, 152 (1974)). “But where a statute is ambiguous, judicial construction must

       be used to ascertain the legislative will.” Burgess v. Your House of Raleigh, Inc., 326

       N.C. 205, 209 (1990). Legislative will “must be found from the language of the act, its

       legislative history and the circumstances surrounding its adoption which throw light

       upon the evil sought to be remedied.” State ex. rel. N.C. Milk Commission v. Nat’l

       Food Stores, Inc., 270 N.C. 323, 332 (1967).

¶ 13          The statute before us in the present case is North Carolina’s Real Property

       Marketable Title Act. The Act declares that, as a matter of public policy, land is a

       “basic resource of the people of the State of North Carolina” that “should be made

       freely alienable and marketable so far as is practicable.” N.C.G.S. § 47B-1(1).

       Accordingly, the Act states that, “if a person claims title to real property under a

       chain of record title for 30 years, and no other person has filed a notice of any claim

       of interest in the real property during the 30-year period, then all conflicting claims

       based upon any title transaction prior to the 30-year period shall be extinguished,”

       subject to certain limited exceptions. Id. § 47B-1.

¶ 14          It is undisputed that plaintiff traces its interest in seven lots within Country

       Colony to root titles going back at least thirty years without reference to the Newson

       covenants.2 The resolution of the instant case hinges upon the proper interpretation




              2The Tillmans sold their property to C Investments 4 in December 2021. C
       Investments 4 has been substituted as a party in place of the Tillmans, Uraizees, Julkas, and
                                        C INVS. 2, LLC V. AUGER

                                               2022-NCSC-119

                                            Opinion of the Court



       of one of the Act’s exceptions. Subsection 47B-3 establishes that:

                            Such marketable record title shall not affect or
                      extinguish the following rights:

                            ....

                      (13) Covenants applicable to a general or uniform scheme
                      of development which restrict the property to residential
                      use only, provided said covenants are otherwise
                      enforceable. The excepted covenant may restrict the
                      property to multi-family or single-family residential use or
                      simply to residential use. Restrictive covenants other than
                      those mentioned herein which limit the property to
                      residential use only are not excepted from the provisions of
                      Chapter 47B.

       Id. § 47B-3(13).

¶ 15          Country Colony is indisputably governed by a series of protective covenants

       that provide for a general or uniform scheme of development as envisioned by its

       developers, the Newsons. Defendants urge us to interpret N.C.G.S. § 47B-3(13) as

       meaning that, if a collection of covenants governing a general or uniform scheme of

       development includes a restriction mandating residential use among them, the Act

       exempts from extinguishment all covenants that apply to that general or uniform

       scheme    of   development.     Thus,    in   accordance    with    defendants’    statutory

       interpretation, all nine of Country Colony’s covenants should be preserved because

       they together constitute a general or uniform scheme of development that restricts



       Bridget Holdings, LLC. There is now a single plaintiff in this case, which is C Investments 2,
       LLC, and substituted party C Investments 4, LLC.
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       property within the subdivision to residential use. On the other hand, plaintiff

       construes this exception as applying to protect only those covenants that actually

       restrict property to residential use; under this view, only the subdivision’s first

       covenant is exempted. The dissenting judge at the Court of Appeals interprets the

       Act as preserving those covenants which either restrict the property to residential use

       or permit only the construction of residential buildings of certain types upon the

       property and would exempt covenants one, two, and nine while extinguishing the

       remainder.

¶ 16         Based upon the plain language of the statute and the ordinary meaning of the

       words and phrases contained therein, as well as our own precedent in interpreting

       substantially identical language, we agree with plaintiff that N.C.G.S. § 47B-3(13)

       applies to preserve only the first of Country Colony’s restrictive covenants.

       A. Plain Meaning and Ordinary Tools of Construction

¶ 17         In our view, the plain words of N.C.G.S. § 47B-3(13) are unambiguous. Each

       sentence of this exception, read in harmony, combines with the others to carve out a

       limited exception for residential use restrictions occurring within the context of

       general or uniform schemes of development. The first sentence of the exception reads:

       “[M]arketable record title shall not affect or extinguish . . . [c]ovenants applicable to

       a general or uniform scheme of development which restrict the property to residential

       use only, provided said covenants are otherwise enforceable.” Id. § 47B-3.
                                      C INVS. 2, LLC V. AUGER

                                           2022-NCSC-119

                                         Opinion of the Court



¶ 18         “Ordinary rules of grammar apply when ascertaining the meaning of a statute,

       and the meaning must be construed according to the context and approved usage of

       the language.” Dunn v. Pac. Emps. Ins. Co., 332 N.C. 129, 134 (1992). We presume

       that the Legislature chose its words with due care and comprehension of their

       ordinary meaning. See Sellers v. Friedrich Refrigerators, Inc., 283 N.C. 79, 85 (1973)

       (“In construing a statute, it will be presumed that the legislature comprehended the

       import of the words employed by it to express its intent.”) (extraneity omitted).

¶ 19         By its plain language, the first sentence of N.C.G.S. § 47B-3(13) refers to

       covenants that “restrict” property to “residential use,” provided that these covenants

       are (1) “applicable to a general or uniform scheme of development” and (2) “otherwise

       enforceable.” N.C.G.S. § 47B-3(13). This construction of the statute is the most

       grammatically sound; it recognizes that “restrict” in its chosen form refers to the

       plural referent “covenants” as opposed to the singular referent “scheme of

       development,” thus providing that the exception’s scope is limited to those covenants

       that restrict property to residential use, as opposed to all covenants occurring within

       a scheme of development which restricts property to residential use. Moreover, the

       sentence’s additional qualifications—that excepted covenants apply to “general or

       uniform schemes of development” and that they be “otherwise enforceable”—are not

       mere surplusage but provide important clarification for the exception as a whole.
                                     C INVS. 2, LLC V. AUGER

                                           2022-NCSC-119

                                         Opinion of the Court



¶ 20         The first qualification clarifies that the Marketable Title Act does not operate

       to disturb the common-law principle that only those covenants applicable to a general

       or uniform scheme of development, as opposed to personal covenants, may run with

       the land. See Sedberry v. Parsons, 232 N.C. 707 (1950); Phillips v. Wearn, 226 N.C.

       290 (1946). This would not be the first time that the Legislature has chosen to codify

       the common-law into its general statutes. See Cook v. Bankers Life & Cas. Co., 329

       N.C. 488, 494 (1991) (Meyer, J., concurring in result) (“[A]s every lawyer knows, the

       legislature frequently enacts a statute which simply codifies existing common law,

       without any change whatsoever to the common law it codifies.”); see, e.g., Ray v. N.C.

       DOT, 366 N.C. 1, 6–7 (2012) (noting that the Legislature had codified the public duty

       doctrine and its exceptions as laid out by this Court in case law); Giles v. First Va.

       Credit Servs., 149 N.C. App. 89, 105 (2002) (observing that the Legislature had

       “codified a right existing at common law.”), appeal dismissed and disc. rev. denied,

       355 N.C. 491 (2002).

¶ 21         The second qualification, requiring that the covenants be “otherwise

       enforceable,” allows parties to continue to advance other arguments against the

       enforcement of restrictive covenants encumbering their property, such as plaintiff’s

       own argument, alleged in its initial complaint, that “consistent, continuous

       violations” of the Newson restrictions by other landowners within the subdivision

       “and the passage of time have changed the condition of Country Colony and have
                                       C INVS. 2, LLC V. AUGER

                                             2022-NCSC-119

                                           Opinion of the Court



       rendered the [Newson covenants] unenforceable.” Despite defendants’ contention

       that this “proviso was obviously intended to exclude ‘racial’ or other obnoxious

       restrictions from enforcement,” courts have found, and under this provision may

       continue to find, residential use restrictions unenforceable for reasons unrelated to

       their particular substance. See, e.g., Logan v. Sprinkle, 256 N.C. 41, 47 (1961)

       (residential use restriction unenforceable under theory of abandonment when

       developers conveyed six of the eight lots in the development for the construction and

       operation of commercial enterprise); Tull v. Drs. Bldg., Inc., 255 N.C. 23, 41 (1961)

       (considering whether laches, waiver, acquiescence, or estoppel prevents enforcement

       of residential use restrictions). Under the plain language of N.C.G.S. § 47B-3(13),

       courts may continue to refuse to enforce outdated restrictive covenants through the

       application of common-law doctrines entirely separate from the Act’s statutory

       provisions.

¶ 22            The next sentence of N.C.G.S. § 47B-3(13) further belies defendants’

       interpretation. It reads: “The excepted covenant may restrict the property to multi-

       family or single-family residential use or simply to residential use.” N.C.G.S. § 47B-

       3(13).

¶ 23            “Because the actual words of the legislature are the clearest manifestation of

       its intent, we give every word of the statute effect, presuming that the legislature

       carefully chose each word used.” N.C. Dep’t of Corr. v. N.C. Med. Bd., 363 N.C. 189,
                                       C INVS. 2, LLC V. AUGER

                                             2022-NCSC-119

                                           Opinion of the Court



       201 (2009). “Thus, in effectuating legislative intent, it is our duty to give effect to the

       words actually used in a statute and not to delete words used or to insert words not

       used.” Lunsford v. Mills, 367 N.C. 618, 623 (2014). “Since a legislative body is

       presumed not to have used superfluous words, our courts must accord meaning, if

       possible, to every word in a statute.” N.C. Bd. of Exam’rs for Speech & Language

       Pathologists & Audiologists v. N.C. State Bd. of Educ., 122 N.C. App. 15, 21 (1996),

       aff’d per curiam in part and disc. rev. improvidently allowed in part, 345 N.C. 493

       (1997) (per curiam).

¶ 24          As opposed to “numerical flip-flopping” serving no apparent purpose, this

       sentence’s reference to a singular “excepted covenant” contemplates that individual

       covenants, rather than entire sets applicable to general or uniform schemes of

       development, be the subject of preservation under the exception. Defendants and

       amici here attempt to persuade us that this sentence of the statute serves to specify

       the appropriate residential use restrictions which may serve to allow entire sets of

       covenants applicable to a general or uniform scheme of development to be subject to

       the exception. But this sentence, grammatically and logically, reads that individual

       covenants are subject to exception (“[t]he excepted covenant”) if and only if they fall

       within a narrow category of residential use restrictions.

¶ 25          Moreover, this narrow scope—allowing excepted covenants to “restrict the

       property to multi-family or single-family residential use or simply to residential use,”
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       N.C.G.S. § 47B-3(13)—conveys the General Assembly’s intent that the exception go

       no further than to exempt those specific types of covenants. See Campbell v. First

       Baptist Church, 298 N.C. 476, 482 (1979) (“Under the doctrine of expressio unius est

       exclusio alterius, the mention of specific exceptions implies the exclusion of others.”).

       Because the apparent purpose of this sentence is to provide the appropriate

       description of a residential use restriction to be excepted under N.C.G.S. § 47B-3(13),

       the sentence would be ineffectual if we read it to cover all covenants pertaining to a

       general or uniform scheme of development containing any form of residential use

       restriction regardless of each covenant’s individual scope. We should not, and

       therefore do not, favor such a statutory interpretation under our well-established

       tenets of construction.

¶ 26         It is at this point that we also discount the Court of Appeals dissenting judge’s

       interpretation of N.C.G.S. § 47B-3(13). See C Invs. 2, ¶ 44 (Dillon, J., concurring in

       part, dissenting in part). This Court’s precedent establishes that restrictions against

       certain usages of property and restrictions against the development of structures of

       a particular nature upon property are not one and the same. J.T. Hobby & Son, Inc.

       v. Fam. Homes of Wake Cnty., Inc., 302 N.C. 64, 74–75 (1981) (holding that “a

       provision in a restrictive covenant as to the character of the structure which may be

       located upon a lot does not by itself constitute a restriction of the premises to a

       particular use”); Huntington v. Dennis, 195 N.C. 759, 760–61 (1928) (per curiam)
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       (holding that the construction of an apartment building does not violate a residential

       use restriction because the building would be used for residential purposes only). “The

       Legislature is presumed to know the existing law and to legislate with reference to

       it.” State v. S. Ry. Co., 145 N.C. 495, 542 (1907). Because our decision in Huntington

       predates the passage of the Marketable Title Act in 1973, we presume that the

       Legislature was aware of these legal distinctions and thus of the significance of

       choosing to except residential use restrictions and not those permitting the

       construction of buildings of only a certain residential type.

¶ 27         Furthermore, our analysis of the restrictions at issue in J.T. Hobby and

       Huntington is derived from consideration of the same public policy principles

       motivating the passage of the Marketable Title Act—that land should be freed from

       unnecessary limitations against its use or alienation to the fullest extent feasible.

       J.T. Hobby & Son, 302 N.C. 64 at 70–71 (“[Restrictive] covenants are not favor[ed] by

       the law and they will be strictly construed to the end that all ambiguities will be

       resolved in favor of the unrestrained use of land. [This rule] is grounded in sound

       considerations of public policy: It is in the best interests of society that the free and

       unrestricted use and enjoyment of land be encouraged to its fullest extent.”) (citations

       omitted). Although we readily concede that a statute’s reference to restrictive

       covenants is not the same as a restrictive covenant itself, and is therefore not subject

       to the same mandate of strict construction, nonetheless we see no reason to diverge
                                        C INVS. 2, LLC V. AUGER

                                             2022-NCSC-119

                                           Opinion of the Court



       from our established interpretation of substantially identical language to exempt

       covenants two and nine from the extinguishment provisions of the Marketable Title

       Act given (1) our aforementioned presumption that the Legislature acts with

       reference to established law, including our decision in Huntington, and (2) the Act’s

       own mandate of liberal construction in favor of the simplification and facilitation of

       the transfer of real property.

¶ 28         The final sentence of Subsection 47B-3(13) reads: “Restrictive covenants other

       than those mentioned herein which limit the property to residential use only are not

       excepted from the provisions of Chapter 47B.” N.C.G.S. § 47B-3(13). This sentence

       presents, in our view, the most ambiguity among the provisions, but neither

       interpretation shades in defendants’ favor. The two potential interpretations are as

       follows: (1) Restrictive covenants, other than those mentioned herein, which limit the

       property to residential use only are not excepted from the provisions of Chapter 47B,

       or (2) Restrictive covenants other than those mentioned herein, which limit the

       property to residential use only, are not excepted from the provisions of Chapter 47B.

       The former choice serves to reiterate that only those residential use restrictions which

       occur within the context of a general or uniform scheme of development and are

       otherwise enforceable are preserved under the Marketable Title Act. The latter

       alternative serves to reinforce plaintiff’s position—that the scope of N.C.G.S. § 47B-

       3(13) is sharply circumscribed to covenants that actually limited property to
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       residential use only and cannot be used to except covenants that do not relate to

       residential use.

¶ 29         Neither interpretation is dispositive and we do not wholly favor one reading

       over the other. On one hand, the lack of commas in this portion of the statute could

       imply that neither clause is intended to be non-restrictive, specifically, that both are

       intended to substantively limit or define the scope of “restrictive covenants.” This

       analysis would favor the first interpretation because both phrases “other than those

       mentioned herein” as well as “which limit the property to residential use only” would

       serve to limit the meaning of “restrictive covenants” to those that concern residential

       use but are not otherwise covered by the exception. Under the second interpretation,

       however, the phrase “which limit the property to residential use only” would be non-

       restrictive because it would not meaningfully limit or define the scope of “restrictive

       covenants other than those mentioned herein” since only residential use covenants

       were mentioned therein. Either interpretation is, on some level, duplicative.

       However, instead of interpreting this final sentence of N.C.G.S. § 47B-3(13) as merely

       repeating the qualifications provided by the first sentence, we consider the distinct

       prospect that the Legislature had envisioned disputes exactly like the one at issue

       here and was attempting to foreclose them by reiterating its intention that only those

       covenants which actually restrict property to residential use and are otherwise
                                      C INVS. 2, LLC V. AUGER

                                           2022-NCSC-119

                                         Opinion of the Court



       covered by the language of N.C.G.S. § 47B-3(13) would be excluded from the

       extinguishment provisions of the Act.

¶ 30         The dissent attempts to cast aspersions upon our interpretation of the clarity

       of the plain language of N.C.G.S. § 47B-3(13) and the customary interpretation of

       accompanying words, phrases, and punctuation in the statute by depicting our

       reference to the standard principles of statutory construction as some sort of

       concession to the correctness of the dissent’s view that the language of the statute is

       ambiguous. In actuality, the converse is true: we emphasize the well-established

       guidelines of statutory construction, not because the law at issue is ambiguous, but

       in order to illustrate the established pathway by which we readily construe the

       statutory provision at issue and reach an outcome consistent with this Court’s prior

       guidance which governs the proper interpretation of statutory law.

       B. Legislative Intent and Public Policy Principles

¶ 31         “Where the language of a statute is clear and unambiguous, there is no room

       for judicial construction and the courts must construe the statute using its plain

       meaning.” Burgess, 326 N.C. at 209 (extraneity omitted). As it is our position that the

       language of N.C.G.S. § 47B-3(13) is clear and unambiguous, we need not go further

       in our analysis. However, we believe that it is worth observing that our interpretation

       of N.C.G.S. § 47B-3(13) comports with the public policy principles which motivated

       the passage of the Real Property Marketable Title Act, does not undermine the
                                       C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       purposes of the Act, and does not invite the ill consequences described by defendants

       and amici.

¶ 32         “In ascertaining [legislative] intent, a court may consider the purpose of the

       statute and the evils it was designed to remedy, the effect of the proposed

       interpretations of the statute, and the traditionally accepted rules of statutory

       construction.” Fletcher, 370 N.C. at 327–28 (extraneity omitted). “The Court may also

       consider the policy objectives prompting passage of the statute and should avoid a

       construction which defeats or impairs the purpose of the statute.” O & M Indus. v.

       Smith Eng’g Co., 360 N.C. 263, 268 (2006) (extraneity omitted).

¶ 33         The intent of the legislative body which enacted the Real Property Marketable

       Title Act is expressly stated in the first passage of the statute:

                    § 47B-1. Declaration of policy and statement of
                    purpose.

                          It is hereby declared as a matter of public policy by
                    the General Assembly of the State of North Carolina that:

                    (1) Land is a basic resource of the people of the State of
                        North Carolina and should be made freely alienable
                        and marketable so far as is practicable.

                    (2) Nonpossessory interests in real property, obsolete
                        restrictions and technical defects in titles which have
                        been placed on the real property records at remote
                        times in the past often constitute unreasonable
                        restraints on the alienation and marketability of real
                        property.
                                        C INVS. 2, LLC V. AUGER

                                             2022-NCSC-119

                                           Opinion of the Court



                      (3) Such interests and defects are prolific producers of
                          litigation to clear and quiet titles which cause delays in
                          real property transactions and fetter the marketability
                          of real property.

                      (4) Real property transfers should be possible with
                          economy and expediency. The status and security of
                          recorded real property titles should be determinable
                          from an examination of recent records only.

                              It is the purpose of the General Assembly of the
                      State of North Carolina to provide that if a person claims
                      title to real property under a chain of record title for 30
                      years, and no other person has filed a notice of any claim of
                      interest in the real property during the 30-year period,
                      then all conflicting claims based upon any title transaction
                      prior to the 30-year period shall be extinguished. (1973, c.
                      255, s. 1.)

       N.C.G.S. § 47B-1.

¶ 34         In addition, the Legislature mandated a liberal construction in order to

       effectuate its purpose of simplifying and facilitating real property title transactions:

                      § 47B-9. Chapter to be liberally construed.

                             This Chapter shall be liberally construed to effect
                      the legislative purpose of simplifying and facilitating real
                      property title transactions by allowing persons to rely on a
                      record chain of title of 30 years as described in G.S. 47B-2,
                      subject only to such limitations as appear in G.S. 47B-3.
                      (1973, c. 255, s. 1.)

       Id. § 47B-9.

¶ 35         In this Court’s view, extinguishing outdated covenants such as the Newsons’

       falls squarely within the express purpose of the Marketable Title Act to summarily
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       extinguish “[n]onpossessory interests, . . . obsolete restrictions and technical defects

       in titles which have been placed on the real property records at remote times in the

       past” (emphases added) and which tend to be “prolific producers of litigation . . .

       caus[ing] delays in real property transactions and fetter[ing] the marketability of real

       property.” Id. § 47B-1(3). The present case is illustrative of such a circumstance,

       wherein plaintiff’s original complaint contained multiple theories upon which the

       trial court could have determined Country Colony’s restrictive covenants to be

       unenforceable as applied to plaintiff’s seven plots. Some would have required

       extensive factual inquiries into, for instance, the allegedly changed character of the

       subdivision and the disputed violations undertaken by defendants. By contrast,

       application of the Marketable Title Act properly resolved the dispute through

       summary judgment and in favor of more freely alienable and marketable title for both

       plaintiff and the Tillmans.

¶ 36         Our construction of N.C.G.S. § 47B-3(13) is in tandem with the statute’s other

       provisions. Rather than stripping older neighborhoods of their character without

       recourse, the exception’s limited applicability directs affected property owners to

       preserve their covenants through the procedures expressly afforded later in the Act.

       Residents of neighborhoods governed by sets of restrictive covenants who wish to

       preserve them may follow the procedure established by N.C.G.S. § 47B-4 in order to

       record a notice to be indexed in the relevant chains of title throughout their
                                      C INVS. 2, LLC V. AUGER

                                            2022-NCSC-119

                                          Opinion of the Court



       community and to keep potential buyers on notice of the restrictions for another

       thirty years to come:

                    § 47B-4. Preservation by notice; contents; recording;
                    indexing.

                           (a) Any person claiming a right, estate, interest or
                    charge which would be extinguished by this Chapter may
                    preserve the same by registering within such 30-year
                    period a notice in writing, duly acknowledged, in the office
                    of the register of deeds for the county in which the real
                    property is situated, setting forth the nature of such claim,
                    which notice shall have the effect of preserving such claim
                    for a period of not longer than 30 years after registering the
                    same unless again registered as required herein.

       Id. § 47B-4(a).

¶ 37         This strikes us as the Legislature’s intended balance between unburdening

       real property from cumbersome nonpossessory interests including outdated

       covenants and providing an avenue through which communities that continue to

       abide by and rely upon their neighborhood’s restrictive covenants could preserve

       them. Indeed, by shifting the burden onto communities to take action to preserve non-

       residential use covenants that are not contained within chains of title going back

       thirty years by filing notices within the chains of all affected properties, the

       Legislature could both (1) ensure that only those covenants that are actually valued

       will continue to encumber property in the state while obsolete restrictions naturally

       abate, and (2) effectuate the statute’s purpose to simplify the title transfer process by

       allowing purchasers of real property to determine the status of recorded real property
                                     C INVS. 2, LLC V. AUGER

                                             2022-NCSC-119

                                         Opinion of the Court



       titles from an examination of recent records only. This is precisely the type of

       deliberate policy choice which is best left to the Legislature. Although the dissent

       claims to heed legislative intent while simultaneously attributing ambiguity to the

       Legislature’s statutory enactment to justify the dissent’s archaic approach, we adhere

       to the plain and unambiguous meaning of N.C.G.S. § 47B-3(13) while determining

       that it harmonized with the overarching purposes and provisions of the Marketable

       Title Act.

                                      III.    Conclusion

¶ 38         We conclude that the Court of Appeals correctly held that all but the first of

       Country Colony’s restrictive covenants as applied to plaintiff’s property are to be

       extinguished under the Real Property Marketable Title Act and that the trial court

       correctly granted plaintiff’s motion for summary judgment. We hold that a plain

       reading of N.C.G.S. § 47B-3(13) exempts from extinguishment only those covenants

       that actually require that a property be used residentially within the confines of a

       general or uniform scheme of development.

             AFFIRMED.
             Chief Justice NEWBY dissenting.


¶ 39         This case requires us to determine which types of restrictive covenants are

       excepted from extinguishment under N.C.G.S. § 47B-3(13) of the Real Property

       Marketable Title Act (the Act). Since the relevant statutory language is ambiguous,

       the intent of the legislature as expressed through our established rules of

       construction and the Act’s purpose controls. When considering the reason behind the

       General Assembly’s addition of subsection 13 and the Act’s overall purpose, as well

       as giving every word meaning, it becomes apparent that the General Assembly

       intended to except from extinguishment entire sets of protective covenants under a

       general or uniform scheme of development which include a covenant restricting a

       subdivision to residential use. By eliminating all the protective covenants under a

       general or uniform scheme of development except the one restricting the property to

       residential use, the majority’s decision today will destroy the character of many

       neighborhoods and communities across our state. I respectfully dissent.

¶ 40         On 28 February 1952, Henry G. Newson filed a plat map for a tract of real

       property that he and his wife owned in Mecklenburg County (Country Colony).

       Country Colony consisted of seventeen lots, with each being at least two acres. Before

       selling any of these lots, Newson filed a document which established the following

       protective covenants for Country Colony:

                    1. All lots in the tract shall be known and described and
                    used for residential lots only.

                    2. No structure shall be erected, altered, placed or
                    permitted to remain on any residential building plot other
             C INVESTMENTS 2, LLC V. AUGER

                       2022-NCSC-119

                    Newby, C.J., dissenting



than one detached single-family dwelling not to exceed two
and one-half stories in height and a private garage, and
other outbuildings incidental to residential use of the plot.

3. No building shall be erected on any residential building
plot nearer than 100 feet to the front lot line nor nearer
than 20 feet to any side line.

4. No noxious or offensive trade or activity shall be carried
on upon any lot nor shall anything be done thereon which
may be or become an annoyance or nuisance to the
neighborhood.

5. No trailer, basement, tent, shack, garage, barn or other
outbuilding erected in the tract shall at any time be used
as a residence temporarily or permanently, nor shall any
structure of a temporary character be used as a residence.

6. No dwelling costing less than $10,000.00 shall be
permitted on any lot in the tract. The ground floor area of
the main structure, exclusive of one story open porches and
open car ports, shall be not less than 1200 square feet in
case of a one story structure. In the case of a one and one-
half, two or two and one-half story structure, the ground
floor area of the main structure, exclusive of one-story open
porches or open car ports, shall not be less than nine
hundred square feet. (It being the intention to require in
each instance the erection of such a dwelling as would have
cost not less than the minimum cost provided if same had
been erected in January, 1952.)

7. A right of way and is and shall be reserved along the rear
of each lot and along the side line of each lot where
necessary, for pole lines, pipes and conduits for use in
connection with the supplying public utilities service [sic]
to the several lots in said development.

8. In the event of the unintentional violation of any of the
building line restrictions herein set forth, the parties
hereto reserve the right, by and with the mutual written
consent of the owner or owners, for the time being of such
                                  C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                         Newby, C.J., dissenting



                    lot, to change the building line restrictions set forth in this
                    instrument; provided, however, that such change shall not
                    exceed ten percent of the original requirements of such
                    building line restrictions.

                    9. None of the lots shown on said plat shall be subdivided
                    to contain less than two acres and only one residence shall
                    be erected on each of said lots.

¶ 41         The Newsons then sold all seventeen lots in Country Colony and expressly

       subjected each conveyance to the protective covenants. Between 2016 and 2017,

       plaintiff C Investments 2, LLC, acquired seven contiguous parcels in Country Colony,

       derived from four of the original seventeen lots. Other than the original deeds from

       the Newsons, there was no specific reference to the protective covenants in any of the

       chains of title for the lots that plaintiff purchased. On 28 June 2018, plaintiff filed a

       complaint against defendants, the respective owners of the remaining lots in Country

       Colony, seeking a declaratory judgment that protective covenants 2 through 9 are

       void under the Act, which provides, in relevant part, as follows:

                    § 47B-2. Marketable record title to estate in real
                    property; 30-year unbroken chain of title of record;
                    effect of marketable title.

                           (a)    Any person having the legal capacity to own
                    real property in this State, who, alone or together with his
                    predecessors in title, shall have been vested with any
                    estate in real property of record for 30 years or more, shall
                    have a marketable record title to such estate in real
                    property.

                           ....

                           (c)    Subject to the matters stated in [N.C.]G.S.
                                  C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                         Newby, C.J., dissenting



                    [§] 47B-3, such marketable record title shall be free and
                    clear of all rights, estates, interests, claims or charges
                    whatsoever, the existence of which depends upon any act,
                    title transaction, event or omission that occurred prior to
                    such 30-year period. All such rights, estates, interests,
                    claims or charges, however denominated, whether such
                    rights, estates, interests, claims or charges are or appear
                    to be held or asserted by a person sui juris or under a
                    disability, whether such person is natural or corporate, or
                    is private or governmental, are hereby declared to be null
                    and void.

                           ....

                    § 47B-3. Exceptions.

                          Such marketable record title shall not affect or
                    extinguish the following rights:

                           ....

                           (13)   Covenants applicable to a general or uniform
                                  scheme of development which restrict the
                                  property to residential use only, provided said
                                  covenants are otherwise enforceable. The
                                  excepted covenant may restrict the property
                                  to multi-family or single-family residential
                                  use or simply to residential use. Restrictive
                                  covenants other than those mentioned herein
                                  which limit the property to residential use
                                  only are not excepted from the provisions of
                                  Chapter 47B.

       N.C.G.S. §§ 47B-2(a), -2(c), -3(13) (2021).

¶ 42         Defendants Lawrence and Linda Tillman filed a crossclaim also challenging

       the validity of the same protective covenants. Defendants Arlene and Herbert Auger,
                                    C INVESTMENTS 2, LLC V. AUGER

                                              2022-NCSC-119

                                           Newby, C.J., dissenting



       Eric and Gina Craig, and Stephen and Janice Ezzo 1 (appellants), however, sought to

       enforce the protective covenants. On 21 December 2018, C Investments 2, LLC, and

       defendants Lawrence and Linda Tillman (appellees) filed separate motions for

       summary judgment. The trial court entered an “Order Granting Plaintiff’s And

       Tillmans’ Motions for Summary Judgment” on 8 April 2019, concluding that N.C.G.S.

       § 47B-3(13) excepted from extinguishment only protective covenant 1 and that

       protective covenants 2 through 9 were thus null and void. Appellants appealed.

¶ 43         Before the Court of Appeals, appellants argued that “under N.C.[G.S.]

       § 47B-3(13), if a collection of covenants governing a uniform scheme of development

       include a restriction on residential use only, the Marketable Title Act exempts all

       covenants applying to that uniform scheme of development.” C Invs. 2, LLC v. Auger,

       277 N.C. App. 420, 2021-NCCOA-209, ¶ 16. In affirming the trial court’s decision, the

       Court of Appeals reasoned that in subsection 13’s first sentence, the phrase “which

       restrict,” based on its plural form, must modify the plural word “covenants” rather

       than the singular phrase “scheme of development.” Id. ¶ 17. Therefore, the Court of

       Appeals concluded that the exception in subsection 13 “applies only to ‘covenants . . .

       which restrict the property to residential use only’ and not to other covenants that

       are part of a general or uniform scheme of development and merely accompany a

       covenant restricting the property to residential use only.” Id.


             1   The remaining defendants are not parties to this appeal.
                                  C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



¶ 44         The Court of Appeals also concluded that such “residential use only” covenants

       do not include related covenants governing the size and number of structures on a

       lot. Id. ¶¶ 18–19. It reasoned that subsection 13’s next two sentences “further define

       the types of covenants that are subject to the statutory exception and expressly state

       that the exception is limited solely to those covenants restricting property to

       residential use, or more narrowly to multi-family or single-family residential use, and

       that it does not apply to other, related covenants.” Id. ¶ 19. According to the Court of

       Appeals, the second sentence of subsection 13 indicates that the exception “applies

       solely to these specific covenants, not to other, related ones that might accompany

       these specific covenants as part of a uniform scheme of development.” Id. ¶ 20.

       Finally, the Court of Appeals determined that subsection 13’s third sentence

       “expressly indicates that the statute should not be read broadly and that it excepts

       only those covenants ‘which limit the property to residential use.’ ” Id. ¶ 21 (quoting

       N.C.G.S. § 47B-3(13)). As such, the Court of Appeals concluded that protective

       covenants 2 through 9 are void and thus affirmed the trial court’s order granting

       summary judgment in favor of appellees.

¶ 45         The dissenting opinion at the Court of Appeals agreed with the majority that

       subsection 13 excepts protective covenant 1. Id. ¶ 43 (Dillon, J., concurring in part

       and dissenting in part). It disagreed with the majority, however, by concluding that

       subsection 13 “describes both structural covenants and occupancy covenants; that is,
                                 C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



       occupancy covenants which limit the use of property to occupancy by a single family

       and structural covenants which limit the use of property to the development of a

       single-family type residential structure.” Id. ¶ 44. As such, the dissenting opinion

       would have held that subsection 13 also excepts “the portions of Country Colony’s

       second and ninth covenants, which restrict the use of each lot to a single-family

       residential structure.” Id. Appellants appealed to this Court based upon the

       dissenting opinion at the Court of Appeals. We also allowed appellants’ petition for

       discretionary review to address subsection 13’s applicability to other protective

       covenants within a residential scheme of development.

¶ 46         At this Court, the majority opinion adopts the reasoning of the Court of

       Appeals majority, holding that subsection 13 only excepts from extinguishment those

       covenants that specifically restrict a property to residential use only. Interestingly,

       the majority states that the language of N.C.G.S. § 47B-3(13) is clear and

       unambiguous. Their analysis, however, negates this conclusion and applies canons of

       statutory construction to interpret the language of the statute. This Court recently

       explained that “[a]ccording to well-established North Carolina law, ‘[w]hen the

       language of a statute is clear and unambiguous, there is no room for judicial

       construction and the courts must give the statute its plain and definite meaning . . .

       .’ ” State v. Carey, 373 N.C. 445, 450, 838 S.E.2d 367, 372 (2020) (quoting State v.

       Jackson, 353 N.C. 495, 501, 546 S.E.2d 570, 574 (2001)). Accordingly, the majority
                                  C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



       ultimately concedes that the language of the statute is ambiguous by resorting to

       statutory construction to interpret its meaning.

¶ 47         Indeed, this case raises an issue of statutory interpretation. See Brown v.

       Flowe, 349 N.C. 520, 523, 507 S.E.2d 894, 896 (1998) (“A question of statutory

       interpretation is ultimately a question of law for the courts.”). “The principal goal of

       statutory construction is to accomplish the legislative intent.” Lenox, Inc. v. Tolson,

       353 N.C. 659, 664, 548 S.E.2d 513, 517 (2001) (citing Polaroid Corp. v. Offerman, 349

       N.C. 290, 297, 507 S.E.2d 284, 290 (1998)). “The best indicia of that intent are the

       language of the statute[,] . . . the spirit of the act[,] and what the act seeks to

       accomplish.” Coastal Ready-Mix Concrete Co. v. Bd. of Comm’rs of Town of Nags

       Head, 299 N.C. 620, 629, 265 S.E.2d 379, 385 (1980) (citation omitted). Furthermore,

       the purpose of statutory construction is to ensure every word or phrase provides

       meaning and that none are surplusage. E.g., State v. Williams, 286 N.C. 422, 431,

       212 S.E.2d 113, 119 (1975). The relevant question, then, is whether, based upon the

       applicable statutory provisions, the General Assembly intended that the only

       covenants to survive extinguishment are those that explicitly restrict a property to

       residential use only.

¶ 48         “The Real Property Marketable Title Act was enacted by the General Assembly

       of North Carolina in an effort to expedite the alienation and marketability of real

       property.” Heath v. Turner, 309 N.C. 483, 488, 308 S.E.2d 244, 247 (1983) (emphasis
                                 C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



       added). In pursuit of this purpose, and relevant to the present case, the “cleansing

       provision” of N.C.G.S. § 47B-2(c) “declare[s] . . . null and void” protective covenants

       that exist solely due to “any act, title transaction, event or omission that occurred

       prior to such 30-year period.” N.C.G.S. § 47B-2(c). In response to concerns expressed

       by Mecklenburg County residents that many residential neighborhoods outside

       Charlotte’s zoning jurisdiction would be stripped of their protective covenants,

       however, the General Assembly included an exception for such covenants in

       subsection 13. Edward S. Finley, Jr., Note, Property Law – North Carolina’s

       Marketable Title Act – Will the Exceptions Swallow the Rule?, 52 N.C. L. Rev. 211,

       220 n.83 (1973) (hereinafter Note, Marketable Title Act). Specifically, subsection 13

       excepts the following covenants from extinguishment:

                    Covenants applicable to a general or uniform scheme of
                    development which restrict the property to residential use
                    only, provided said covenants are otherwise enforceable.
                    The excepted covenant may restrict the property to multi-
                    family or single-family residential use or simply to
                    residential use. Restrictive covenants other than those
                    mentioned herein which limit the property to residential
                    use only are not excepted from the provisions of Chapter
                    47B.

       N.C.G.S. § 47B-3(13).

¶ 49         When carefully reviewing subsection 13’s language within the context of the

       exception’s purpose, it becomes apparent that the General Assembly intended to

       except all the covenants that are part of a general or uniform “residential only”
                                   C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                         Newby, C.J., dissenting



       scheme of development. The first sentence explains that in order for covenants to be

       excepted, they must meet three elements: (1) the covenants must be “applicable to a

       general or uniform scheme of development”; (2) the covenants must operate to

       “restrict the property to residential use only”; and (3) the covenants must be

       “otherwise enforceable.” Id.

¶ 50         The third element requires that these covenants must not be void for some

       reason other than extinguishment under N.C.G.S. § 47B-2(c). In other words, none of

       the covenants can be unenforceable because they violate public policy. The majority’s

       interpretation makes this element meaningless.

¶ 51         Regarding the first element, “[t]he primary test of the existence of a general

       plan for the development or improvement of a tract of land divided into a number of

       lots is whether substantially common restrictions apply to all lots of like character or

       similarly situated.” Sedberry v. Parsons, 232 N.C. 707, 711, 62 S.E.2d 88, 91 (1950).

       As such, for a covenant to be excepted by subsection 13, it must first be part of a series

       of “substantially common restrictions” that apply to all “similarly situated” lots

       within a subdivided tract of land. Id.; see N.C.G.S. § 47B-3(13). The majority concedes

       that “Country Colony is indisputably governed by a series of protective covenants that

       provide for a general or uniform scheme of development as envisioned by its

       developers, the Newsons.”

¶ 52         In order to meet the second element, these covenants must establish the
                          C INVESTMENTS 2, LLC V. AUGER

                                    2022-NCSC-119

                                 Newby, C.J., dissenting



subject subdivision as one for “residential use only.” N.C.G.S. § 47B-3(13). This

element reveals an ambiguity within subsection 13. On the one hand, a hyper-literal

reading of this element as adopted by the majority could mean that the only covenants

excepted are those single covenants which specifically state that the subject property

is limited to residential use only. This reading, however, seemingly contradicts the

reason for subsection 13’s existence and fails to effectively advance the Act’s general

purpose of expediting real property transactions. Furthermore, as previously

discussed, this hyper-literal approach renders the “otherwise enforceable” clause

meaningless. On the other hand, a more contextual reading of this element could

mean that an entire set of covenants—i.e., those that comprise a general or uniform

scheme of development—is excepted so long as it specifically restricts a subdivision

to residential use only. This reading should be adopted because it more appropriately

reflects the General Assembly’s intent by addressing the reason behind subsection

13’s addition while also advancing the Act’s purpose. See State v. Beck, 359 N.C. 611,

614, 614 S.E.2d 274, 277 (2005) (“When . . . a statute is ambiguous, judicial

construction must be used to ascertain the legislative will. Furthermore, where a

literal interpretation of the language of a statute will lead to absurd results, or

contravene the manifest purpose of the Legislature, as otherwise expressed, the

reason and purpose of the law shall control and the strict letter thereof shall be

disregarded.” (internal quotation marks and citations omitted)). The absurd result
                                  C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



       here is the destruction of the character of neighborhoods and communities across

       North    Carolina.   Furthermore,    proper    statutory   construction   requires   an

       interpretation that does not render meaningless any aspect of the statute.

¶ 53           Notably, the only other time a North Carolina court has considered subsection

       13, it adopted this interpretation. In Rice v. Coholan, 205 N.C. App. 103, 695 S.E.2d

       484 (2010), the Court of Appeals held the exception covered all restrictions applicable

       to a common scheme of development. The development at issue in Rice was restricted

       to residential purposes, however it also had restrictions governing the location,

       number, and architecture of any buildings constructed on the lots. Rice, 205 N.C. App.

       at 114, 695 S.E.2d at 491. The court noted the restrictions were “substantially

       common restrictions applicable to all lots of like character” and were a general plan

       of development. Id. at 114, 695 S.E.2d at 492. Accordingly, the court held the

       restrictive covenants were not extinguished by the Act and thus enforceable. Id.

¶ 54           As mentioned above, the Act was amended in committee to add subsection 13

       in response to concerns from Mecklenburg County residents that many residential

       neighborhoods outside Charlotte’s zoning jurisdiction would be stripped of their

       protective covenants. Note, Marketable Title Act at 220 n.83. In amending the statute

       to include the exception, “preservation of uniform residential sections through

       equitable servitudes, patterned to function like zoning ordinances, prevailed over

       notions favoring individual aspects of private ownership and court reluctance to
                                  C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                         Newby, C.J., dissenting



       honor titles encumbered by equitable servitudes.” Id. at 220.

¶ 55         Moreover, former Senator Michael P. Mullins, who introduced the amendment

       to add subsection 13, furnished an Appellate Rule 31 certificate for use by defendants’

       counsel to provide the following insight in the present case:

                    My purpose and intent in proposing that amendment was
                    to protect from extinguishment under the Marketable
                    Land Title Act then under consideration all prior recorded
                    residential covenants and restrictions applicable to a
                    “general or uniform scheme of development”, and not
                    simply one such restriction that “restrict(s) the property to
                    multi-family or single-family use or simply to residential
                    use . . . (and) that’s it. Anything else is gone,” as the Court
                    [of Appeals] had incorrectly concluded. To the contrary, my
                    purpose and intent, and that of my proposed amendment –
                    as expressed in the first sentence thereof – was to protect
                    collectively all otherwise enforceable restrictive “covenants
                    applicable to general or uniform schemes of development”
                    restricting property for “residential use”, and not simply
                    those which limited such property to “multi-family or
                    single-family use or simply to residential use,” respectively.

       Though one senator’s statement does not establish the General Assembly’s intent in

       adding subsection 13, it certainly is instructive when deciding between two clashing

       meanings of an ambiguous statute. The hyper-literal reading adopted by the majority

       ignores this legislative history. In doing so, the majority strips property owners of the

       very protective covenants that subsection 13 was designed to protect.

¶ 56         Furthermore, the General Assembly’s purpose in promulgating the Act was “to

       expedite the alienation and marketability of real property.” Heath, 309 N.C. at 488,

       308 S.E.2d at 247 (emphasis added). The majority’s approach, which results in a sort
                                   C INVESTMENTS 2, LLC V. AUGER

                                              2022-NCSC-119

                                          Newby, C.J., dissenting



       of line-item vetoing of protective covenants that are part of a general or uniform

       scheme of development, does not accomplish this purpose. Rather, allowing

       substantially common covenants to remain valid does not add any burden on a

       purchaser of real property. Under the majority’s test, that purchaser already has a

       duty to search his chain of title beyond the thirty-year threshold to find the covenant

       that specifically restricts the property to residential use only. Because that covenant

       must be part of a general or uniform scheme of development to be excepted, it will

       appear in the same document as the other related common covenants. As such, the

       title searcher will have found the entire scheme without any additional effort. Thus,

       a hyper-literal reading of the second element, namely, that the covenants must

       operate to “restrict the property to residential use only,” does not advance the Act’s

       purpose. Because the majority’s approach contradicts the reason for subsection 13’s

       existence and fails to advance the Act’s general purpose, it is apparent that the more

       contextual reading, which allows all substantially common covenants within a

       residential use only subdivision to survive extinguishment, is more aligned with the

       General Assembly’s intent.2

¶ 57          Moreover, subsection 13’s second sentence reads: “The excepted covenant may



              2 This contextual reading is also more appropriate because it avoids a potential
       constitutional question regarding the extinguishment of property rights without notice or
       hearing. See In re Arthur, 291 N.C. 640, 642, 231 S.E.2d 614, 616 (1977) (“Where one of two
       reasonable constructions will raise a serious constitutional question, the construction which
       avoids this question should be adopted.”); see also U.S. Const. amend. V.
                                  C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                        Newby, C.J., dissenting



       restrict the property to multi-family or single-family residential use or simply to

       residential use.” N.C.G.S. § 47B-3(13). This sentence appears to clarify the

       inclusiveness of the “residential use only” requirement in the second element of the

       first sentence. In other words, the subject subdivision could include multi-family

       units only, single-family units only, or both. This sentence, however, does not say that

       the only covenants covered by subsection 13 are those single covenants that

       specifically limit a property to residential use. As such, the second sentence does not

       add another element that excepted covenants must meet but simply clarifies an

       already existing element within the first sentence.

¶ 58          The third and final sentence of subsection 13 states: “Restrictive covenants

       other than those mentioned herein which limit the property to residential use only

       are not excepted from the provisions of Chapter 47B.” Id. This sentence explains that

       all restrictive covenants which fail to meet the elements laid out in the first sentence

       are subject to N.C.G.S. § 47B-2(c)’s cleansing provision. Notably, according to the

       common law,

                    [a] restriction which is merely a personal covenant with the
                    grantor does not run with the land and can be enforced by
                    him only. . . . In the absence of a general plan of
                    subdivision[ ] development and sales subject to uniform
                    restrictions, restrictions limiting the use of a portion of the
                    property sold are deemed to be personal to the grantor and
                    for the benefit of land retained.

       Stegall v. Hous. Auth. of City of Charlotte, 278 N.C. 95, 100–01, 178 S.E.2d 824, 828
                                  C INVESTMENTS 2, LLC V. AUGER

                                            2022-NCSC-119

                                         Newby, C.J., dissenting



       (1971) (citations omitted). Therefore, the third sentence preserves this common law

       rule by clarifying that such personal covenants are extinguished under N.C.G.S.

       § 47B-2(c).

¶ 59         Having clarified subsection 13’s ambiguity, it is clear that all nine restrictive

       covenants for Country Colony meet subsection 13’s three elements and are thus

       excepted from extinguishment under N.C.G.S. § 47B-2(c). As mentioned above, the

       third element is not at issue. The second element is satisfied because the first

       covenant explicitly states that “[a]ll lots in the tract shall be known and described

       and used for residential lots only.” Thus, the covenants have the cumulative effect of

       creating a residential use only subdivision.

¶ 60         The first element is also satisfied because all nine covenants are “applicable to

       a general or uniform scheme of development.” N.C.G.S. § 47B-3(13). “The primary

       test of the existence of a general plan for the development or improvement of a tract

       of land divided into a number of lots is whether substantially common restrictions

       apply to all lots of like character or similarly situated.” Sedberry, 232 N.C. at 711, 62

       S.E.2d at 91. Here covenants 2 through 9 read as follows:

                     2. No structure shall be erected, altered, placed or
                     permitted to remain on any residential building plot other
                     than one detached single-family dwelling not to exceed two
                     and one-half stories in height and a private garage, and
                     other outbuildings incidental to residential use of the plot.

                     3. No building shall be erected on any residential building
                     plot nearer than 100 feet to the front lot line nor nearer
              C INVESTMENTS 2, LLC V. AUGER

                        2022-NCSC-119

                    Newby, C.J., dissenting



than 20 feet to any side line.

4. No noxious or offensive trade or activity shall be carried
on upon any lot nor shall anything be done thereon which
may be or become an annoyance or nuisance to the
neighborhood.

5. No trailer, basement, tent, shack, garage, barn or other
outbuilding erected in the tract shall at any time be used
as a residence temporarily or permanently, nor shall any
structure of a temporary character be used as a residence.

6. No dwelling costing less than $10,000.00 shall be
permitted on any lot in the tract. The ground floor area of
the main structure, exclusive of one story open porches and
open car ports, shall be not less than 1200 square feet in
case of a one story structure. In the case of a one and one-
half, two or two and one-half story structure, the ground
floor area of the main structure, exclusive of one-story open
porches or open car ports, shall not be less than nine
hundred square feet. (It being the intention to require in
each instance the erection of such a dwelling as would have
cost not less than the minimum cost provided if same had
been erected in January, 1952.)

7. A right of way and is and shall be reserved along the rear
of each lot and along the side line of each lot where
necessary, for pole lines, pipes and conduits for use in
connection with the supplying public utilities service [sic]
to the several lots in said development.

8. In the event of the unintentional violation of any of the
building line restrictions herein set forth, the parties
hereto reserve the right, by and with the mutual written
consent of the owner or owners, for the time being of such
lot, to change the building line restrictions set forth in this
instrument; provided, however, that such change shall not
exceed ten percent of the original requirements of such
building line restrictions.

9. None of the lots shown on said plat shall be subdivided
                                  C INVESTMENTS 2, LLC V. AUGER

                                           2022-NCSC-119

                                        Newby, C.J., dissenting



                    to contain less than two acres and only one residence shall
                    be erected on each of said lots.

       Each of these covenants either governs the types and locations of buildings that can

       be erected on the lots, governs the types of activities permitted on the lots, creates

       rights of way, allows for alterations to existing building lines, or governs the size of

       the lots. As conceded by the majority, there is no question that these restrictions are

       “substantially common.” Id. Moreover, none violate public policy, thus meeting the

       statutory test of being otherwise enforceable. Therefore, all of Country Colony’s

       covenants fall within subsection 13’s exception and should survive extinguishment

       under N.C.G.S. § 47B-2(c). See N.C.G.S. §§ 47B-2(c), -3(13).

¶ 61         Because subsection 13’s language is ambiguous, this Court must avoid a hyper-

       literal reading and instead adopt a reading that gives every word meaning and

       appropriately considers the context and purpose behind the statute’s promulgation.

       If this Court were to adopt such a contextual reading, it would see that the General

       Assembly intended to except from extinguishment those sets of protective covenants

       under a general or uniform scheme of development which collectively operate to

       restrict a subdivision to residential use. The Court of Appeals’ decision should be

       reversed. Sadly, the majority’s decision will likely result in the destruction of the

       character of neighborhoods and communities across North Carolina. I respectfully

       dissent.

             Justices HUDSON and EARLS join in this dissenting opinion.